DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on June 19, 2020. Claims 1-9 have been cancelled. Claims 10-29 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on September 10, 2020, December 29, 2020, July 28, 2021, January 6, 2022 and March 1, 2022 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are provisionally rejected on the ground of nonstatutory double patenting over claims 13-30 of copending Application No. 16/956,534.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.

Claims Comparison Table:
	Claims  ‘531    ‘534
   10   13
		11   15
12    16
13    20
14    15
16    17
17     21
18    22
19    23
20    24
21    25
22    26
23    27
25    30

Instant application #16/956,531
Application # 16/956,534
Claim 10. A data analysis assisting system comprising: 

an analysis process receiving unit having a plurality of lines of instructions that configure a processor of the data analysis system to create an analysis process including a series of processing operations for analyzing a plurality of pieces of data in a particular table, wherein the analysis process is associated with a schema for the particular table; 

a schema/analysis process storing unit having a plurality of lines of instructions that configure the processor to store a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; 

an analysis process retrieval unit having a plurality of lines of instructions that configure the processor to receive a table, extract a schema for the received table, and output a list including a plurality of analysis processes that are associated with the extracted schema and can be applied to the received table, wherein the extracted schema is extracted based on a piece of information stored in a table/schema storing unit, and wherein the list is output based on a piece of information stored in the schema/analysis process storing unit that describes one or more analysis processes associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema; and 

an analysis process executing unit having a plurality of lines of instructions that configure the processor to receive a selection of an analysis process from the list and execute the selected analysis process on the received table. 

11. The data analysis assisting system of claim 10, further comprising: a data type converting unit having a plurality of lines of instructions that configure the processor to convert a data type included in the extracted schema to an analysis data type used in the selected analysis process, wherein the analysis data type includes a numerical value and a categorical variable representing one or more data types, wherein the numerical value and the categorical variable makes an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible. 

12. The data analysis assisting system of claim 11, wherein the plurality of lines of instructions included in the data type converting unit further configure the processor to register a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the received table in the table/schema storing unit, and the plurality of lines of instructions included in the analysis process receiving unit further configure the processor to register a piece of information associating the selected analysis process with the data type and the column name. 


13. The data analysis assisting system of claim 11, wherein the extracted schema includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the received table. 


17. The data analysis assisting system according to claim 11, wherein the one or more attributes include at least one of a column name, a data type, or a restriction in the received table. 

18. A data analysis assisting method comprising: creating, by an analysis process receiving unit, an analysis process including a series of processing operations for analyzing a plurality of pieces of data included in a particular table; wherein the analysis process is associated with a schema for the particular table; storing, in a schema/analysis process storing unit, a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; receiving, by an analysis process retrieval unit, a table included in a tabular dataset comprising a plurality of tables, wherein each table included in the plurality of tables includes a plurality of columns and fields for storing a plurality of pieces of information; extracting, by the analysis process retrieval unit, a schema for the table and outputting a list including a plurality of analysis processes that are associated with the extracted schema and can be applied to the received table, 

19. A data analysis assisting method of claim 18, further comprising: converting, by a data type converting unit, a data type included in the extracted schema to an analysis data type used in the selected analysis process, wherein the analysis data type includes a numerical value and a categorical variable representing one or more data types, wherein the numerical value and the categorical variable makes an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible. 

20. The data analysis assisting method of claim 19, further comprising: registering, by the data type converting unit, a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the received table in the table/schema storing unit, and registering, by the analysis process receiving unit, a piece of information associating the selected analysis process with the data type and the column name. 

21. The data analysis assisting method of claim 19, wherein the extracted schema includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the received table. 

22. The data analysis assisting method of claim 21, further comprising: converting, by the data type converting unit, each data type included in the plurality of data types to an analysis data type 

23. The data analysis assisting method of claim 21, further comprising: receiving, by the data type converting unit, a data type conversion instruction for each column included in the extracted schema; and converting, by the data type converting unit, the data type included in each column to an analysis data type based on the data type conversion instruction. 


25. A data analysis assisting device program that causes a processor to be configured to: create, by an analysis process receiving unit, an analysis process including a series of processing operations for analyzing a plurality of pieces of data included in a particular table; wherein the analysis process is associated with a schema for the particular table; store, in a schema/analysis process storing unit, a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; receive, by an analysis process retrieval unit, a table included in a tabular dataset comprising a plurality of tables, wherein each table included in the plurality of tables includes a plurality of columns and fields for storing a plurality of pieces of information; extract, by the analysis process retrieval unit, a schema for the table and output a list of analysis processes associated with the extracted schema, wherein the extracted schema is extracted based on a piece of information stored in a table/schema storing unit, and wherein the list is output based on a piece of information stored in the schema/analysis process storing unit that describes one or more analysis processes associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema; receive, by an analysis process executing unit, a selection of an analysis process from the list; and execute, by the analysis process executing unit, the selected analysis process on the received table. 


an analysis process receiving unit having a plurality of lines of instructions that configure a processor of the data analysis system to create an analysis process including a series of processing operations for analyzing a plurality of pieces of data in a particular table, wherein the analysis process is associated with a schema for the particular table; 

a schema/analysis process storing unit having a plurality of lines of instructions that configure the processor to store a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; 

a table retrieval unit having a plurality of lines of instructions that configure the processor to receive a received analysis process, extract a schema associated with the received analysis process and output a list including a plurality of tables that are associated with the extracted schema and can be used by the received analysis process, wherein the extracted schema is extracted based on a piece of information stored in a schema/analysis process storing unit, and wherein the list is output based on a piece of information stored in a table/schema storing unit that describes one or more tables associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema; and 

an analysis process executing unit having a plurality of lines of instructions that configure the processor to receive a selection of a table from the list and executing the received analysis process on the selected table. 

15. The data analysis assisting system of claim 13, further comprising: a data type converting unit having a plurality of lines of instructions that configure the processor to convert a data type included in the extracted schema to an analysis data type used in the received analysis process, wherein the analysis data type includes a numerical value and a categorical variable representing one or more data types, wherein the numerical value and the categorical variable make an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible. 

16. The data analysis assisting system of claim 15, wherein the plurality of lines of instructions included the data type converting unit further configure the processor to register a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the selected table in the table/schema storing unit, and the plurality of lines of instructions included in the analysis process receiving unit further configure the processor to associate the received analysis process with the data type and the column name. 

20. The data analysis assisting system of claim 13, wherein the extracted schema includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the selected table. 

21. The data analysis assisting system according to claim 13, wherein the one or more attributes include at least one a column name, a data type, or a restriction in the selected table. 

22. A data analysis assisting method comprising: creating, by an analysis process receiving unit, an analysis process including a series of processing operations for analyzing a plurality of pieces of data in a particular table; wherein the analysis process is associated with a schema for the particular table; storing, in a schema/analysis process storing unit, a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; receiving, by an analysis process retrieval unit, a received analysis process; extracting, by the analysis process retrieval unit, a schema associated with the received analysis process and outputting a list including a plurality of tables that are associated with the extracted schema and can be used by the received analysis process, wherein the extracted schema is extracted based on a piece of information stored in a schema/analysis process storing unit, and wherein the list is output based on a piece of information stored in a table/schema storing unit that describes one or 

23. A data analysis assisting method of claim 22, further comprising: converting, by a data type converting unit, a data type included in the extracted schema to an analysis data type used in the received analysis process, wherein the analysis data type includes a numerical value and a categorical variable represent one or more data types, wherein the numerical value and the categorical variable make an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible. 

24. The data analysis assisting method of claim 23, further comprising: registering, by the data type converting unit, a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the selected table in the table/schema storing unit, and registering, by the analysis process receiving unit, a piece of information associating the received analysis process with the data type and the column name. 

25. The data analysis assisting method of claim 23, wherein the extracted schema includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the selected table. 

26. The data analysis assisting method of claim 25, further comprising: converting, by the data type converting unit, each data type included in the plurality of data types to an analysis data type based on at least one of the plurality of data 

27. The data analysis assisting method of claim 25, further comprising: receiving, by the data type converting unit, a data type conversion instruction for each column included in the extracted schema; and converting, by the data type converting unit, the data type included in each column to an analysis data type based on the data type conversion instruction. 


30. A data analysis assisting device program that causes a processor to be configured to: create, by an analysis process receiving unit, an analysis process including a series of processing operations for analyzing a plurality of pieces of data included in a particular table; wherein the analysis process is associated with a schema for the particular table; store, in a schema/analysis process storing unit, a plurality of schemas including the schema for the particular table, wherein the schema for the particular table includes a column name and a data type associated with the analysis process; receive, by an analysis process retrieval unit, a received analysis process; extract, by the analysis process retrieval unit, a schema associated with the received analysis process and output a list including a plurality of tables that are associated with the extracted schema and can be used by the received analysis process, wherein the extracted schema is extracted based on a piece of information stored in a schema/analysis process storing unit, and wherein the list is output based on a piece of information stored in a table/schema storing unit that describes one or more tables associated with at least one schema in the plurality of schemas having one or more attributes in common with the extracted schema; receive, by an analysis process executing unit, a selection of a table from the list; and executing, by the analysis process executing unit, the received analysis process on the selected table. 





Regarding claim 10 of the ‘531 application, this claim is directed toward the same subject matter as claim 13 of the ‘534 application, except that the “a received analysis process” has been omitted. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 13, 22 and 30 to arrive at the claims 10, 18 and 25 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “create an analysis process by an analysis process receiving unit...,” “store a plurality of schemas in a schema/analysis process storing unit...,” “receive a table by an analysis process retrieval unit...,” and “receive a selection of an analysis process by an analysis process executing unit...” in claim 10 and “extract a schema by a schema extracting unit...,”;  “receive a selection by an analysis process executing unit” and “execute, by the analysis process executing unit...” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 and 25-29 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Claims 10-17 are directed to a system comprising various units having lines of instructions (i.e., a computer program). Claims 25-29 are explicitly directed to a computer program. Computer programs software per se are considered to be non-statutory subject matter. (See MPEP 2106). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In particular, claim 10, 18, and 25 recite the limitations “schema/analysis process storing unit” and “table/schema storing unit.” It is unclear whether “schema/analysis” should be interpreted as “schema and analysis” or “schema or analysis.” Similarly, it is unclear whether “table/schema” should be interpreted as “table and schema” or “table or schema.” For purposes of examination, both limitations will be interpreted using “or.” The claims further recite “create an analysis process.” It causes the claim vague and indefinite because it is not clear how to “create an analysis process including a series of processing operations.” Appropriate correction is required. 
Dependent claims 11-17, 19-24 and 26-29 inherit the same deficiencies as their respective independent claims and are therefore also rejected for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (US 20070185868 A1).
Regarding claim 18 and similar claim 25, Roth discloses a data analysis (¶[0004 and 47], analysts for appropriate matched servicers) assisting method comprising: 
creating, by an analysis process receiving unit, an analysis process including a series of processing operations for analyzing a plurality of pieces of data included in a particular table (¶[0014] and [0021], i.e., creating a hash table); wherein the analysis process is associated with a schema for the particular table (¶[0014] and [0021], i.e., creating a hash table associated with schema); 
storing, in a schema/analysis process storing unit, a plurality of schemas including the schema for the particular table (¶[0050], Roth, i.e., storing information in different schema index/schema repositories), wherein the schema for the particular table includes a column name and a data type associated with the analysis process (¶[0050], Roth); 
receiving, by an analysis process retrieval unit, a table included in a tabular dataset comprising a plurality of tables, wherein each table included in the plurality of tables includes a plurality of columns and fields for storing a plurality of pieces of information; 
extracting, by the analysis process retrieval unit, a schema for the table and outputting a list including a plurality of analysis processes that are associated with the extracted schema (¶[0020-23] and [0086], Roth) and can be applied to the received table (¶[0020-23] and [0086], Roth), wherein the extracted schema is extracted based on a piece of information stored in a table/schema storing unit (¶[0020-23] and [0086], Roth), and wherein the list is output based on a piece of information stored in the schema/analysis process storing unit that describes one or more analysis processes associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema (¶[0104] and [0107], Roth); 
receiving, by an analysis process executing unit, a selection of an analysis process from the list (¶[0081] and [0086], Roth); and 
executing, by the analysis process executing unit, the selected analysis process on the received table (¶[0081], [0084] and [0086], Roth, i.e., processing the schema).
(¶[[0100] FIG. 8, 9, 10 and 11 of Roth show the conversion of each type of metadata into the corresponding schema), wherein the analysis data type includes a numerical value and a categorical variable representing one or more data types (¶[[0100] FIG. 8 of Roth), wherein the numerical value and the categorical variable make an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible (¶[0051-52] and [0086], Roth).
Regarding claim 20, Roth discloses wherein the plurality of lines of instructions included the data type converting unit further configure the processor to register a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the selected table in the table/schema storing unit (¶[0048] and [0102-105], Roth), and the plurality of lines of instructions included in the analysis process receiving unit further configure the processor to associate the received analysis process with the data type and the column name (¶[0051-52] and [0086], Roth).
Regarding claim 21, Roth discloses wherein the extracted schema (¶[0021-24], Roth) includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the received table (¶[0048] and [0102-105], Roth).
Regarding claim 22, Roth discloses wherein the plurality of lines of instructions included in the data type converting unit further configure the processor to convert each data type  (¶[[0100] FIG. 8, 9, 10 and 11 of Roth) included in the plurality of data types to an analysis data (¶[0051-52] and [0086], Roth), wherein the plurality of data types are converted into analysis data types all at once in accordance with one or more conversion rules (¶[0051-52], [0086] and [0100], Roth).
Regarding claim 23, Roth discloses wherein the plurality of lines of instructions included in the data type converting unit further configure the processor to receive a data type conversion instruction for each column in the received table (¶[0051-52], [0086] and [0100], Roth) and convert the data type included in each column to an analysis data type based on the data type conversion instruction (¶[0051-52], [0086] and [0100], Roth).
Regarding claim 24, Roth discloses wherein the analysis data type includes a time variable having an order relation that represents a point on a time axis (fig.4-6, Roth showing dimensions of different orders).
Regarding claims 26-29, see the rejection for claims 18-24, which incorporate the claimed method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US Pub. 20140201194) in view of Roth et al. (US 20070185868 A1).
Regarding claim 10, Reddy discloses a data analysis assisting system comprising: 
(fig. 2, application 214; pars. 18 and 19; application 214 is used to perform data analytics) that configure a processor of the data analysis system (fig. 1, processor 102) to create an analysis process including a series of processing operations for analyzing a plurality of pieces of data in a particular table (fig. 5 and ¶[0031]-[0035], Reddy, i.e., a database and associated data structures comprises warehouse located at a different location (i.e., tables at different location) and associated procedures for interacting with the tables such that different procedures are created for different tables), wherein the analysis process is associated with a schema for the particular table (figs. 6 and 7; ¶[0032] and [0043-45]; the tables are associated with data models (i.e., schemas) for performing the data analytics such that the data models comprise map data structures and result data structures; each result data structure identifies one or more dimensions or measures for a corresponding table); 
a schema/analysis process storing unit having a plurality of lines of instructions (fig. 2, application 214) that configure the processor (fig. 1, processor 102) to store a plurality of schemas including the schema for the particular table (¶[0045]; the result data structures are stored in the database), wherein the schema for the particular table includes a column name and a data type associated with the analysis process (fig. 7; ¶[0045]; each dimension and measure in a result data structure includes a column name and a data type); 
an analysis process retrieval unit having a plurality of lines of instructions (fig. 2, application 214) that configure the processor (fig. 1, processor 102) to receive a table (¶[0033-35] and [0037]; i.e., the receiving search terms and associated procedures for performing the data search), extract a schema associated with the received table (fig. 6; ¶[0043-45]; the search terms are used “extract” to construct a map data structure, generate an initial result data structure using the map data structure, then store the initial result data structure in the database) and output a list including a plurality of analysis processes that are associated with the extracted schema and can be used by the received table (¶[0046-48], and [0069]; data structure results output displayed in a list), wherein the extracted schema is extracted based on a piece of information stored in a schema/analysis process storing unit (¶[0046-48], and [0069], and wherein the list is output based on a piece of information stored in a table/schema storing unit that describes one or more tables (¶[0046-48], and [0069]; the map data structure, in subsequent searches, is matched to one or more result data structures by comparing search terms with column information for associated dimensions or measures; the matching result data structures are displayed in a list); and 
an analysis process executing unit having a plurality of lines of instructions (fig. 2, application 214) that configure the processor (fig. 1, processor 102) to receive a selection of an analysis process from the list and execute the selected analysis process on the received table (¶[0033-35] and [0069-73]; upon selection of a particular result data structure from the list, procedures associated with the particular result structure are executed to retrieve dimensions and calculate measures identified by the particular result data structure).
Though Reddy discloses outputting a list of result data structures and selecting a result data structure from the list, where each result data structure identifies a table (¶[0069] and [0073]), Reddy does not appear to explicitly disclose outputting a list including a plurality of tables and selecting a table from the list and tables associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema. 
However, Roth discloses outputting a list including a plurality of tables and selecting a table from the list (¶[0081]; retrieving query matched source-destination schema list based on attributes), tables and selecting a table from the list and tables associated with at least one schema included in the plurality of schemas having one or more attributes in common with the extracted schema (¶[0105-107], Roth).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having both Reddy and Roth before them to modify the display and selection of result data structures taught by Reddy so that corresponding tables are also displayed in the schema list as taught by Roth. One of ordinary skill in the art would be motivated to integrate more transparent about the tables associated with the result data structures.
Regarding claim 11, Reddy/Roth combination discloses a data type converting unit having a plurality of lines of instructions that configure the processor to convert a data type included in the extracted schema to an analysis data type used in the received analysis process (¶[[0100] FIG. 8, 9, 10 and 11 of Roth show the conversion of each type of metadata into the corresponding schema), wherein the analysis data type includes a numerical value and a categorical variable representing one or more data types (¶[[0100] FIG. 8 of Roth), wherein the numerical value and the categorical variable make an equivalence determination between the data type in the extracted schema and the one or more data types represented by the numerical value and the categorical variable possible (¶[0051-52] and [0086], Roth).
Regarding claim 12, Reddy/Roth combination discloses wherein the plurality of lines of instructions included the data type converting unit further configure the processor to register a piece of information associating the data type and the column name corresponding to the data type included in the extracted schema with the selected table in the table/schema storing unit (¶[0048] and [0102-105], Roth), and the plurality of lines of instructions included in the analysis (¶[0051-52] and [0086], Roth).
Regarding claim 13, Reddy/Roth combination discloses wherein the extracted schema (¶[0021-24], Roth) includes a plurality of data types and plurality of column names, wherein each data type and column name corresponds to a column included in the received table (¶[0048] and [0102-105], Roth).
Regarding claim 14, Reddy/Roth combination discloses wherein the plurality of lines of instructions included in the data type converting unit further configure the processor to convert each data type  (¶[[0100] FIG. 8, 9, 10 and 11 of Roth) included in the plurality of data types to an analysis data type based on at least one of the plurality of data types and the plurality of column names (¶[0051-52] and [0086], Roth), wherein the plurality of data types are converted into analysis data types all at once in accordance with one or more conversion rules (¶[0051-52], [0086] and [0100], Roth).
Regarding claim 15, Reddy/Roth combination discloses wherein the plurality of lines of instructions included in the data type converting unit further configure the processor to receive a data type conversion instruction for each column in the received table (¶[0051-52], [0086] and [0100], Roth) and convert the data type included in each column to an analysis data type based on the data type conversion instruction (¶[0051-52], [0086] and [0100], Roth).
Regarding claim 16, Reddy/Roth combination discloses wherein the analysis data type includes a time variable having an order relation that represents a point on a time axis (fig.4-6, Roth showing dimensions of different orders).
(¶[0051-52], [0086] and [0100], Roth).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rehal (US 20180095952 A1) discloses SYSTEM FOR DATA MANAGEMENT IN A LARGE SCALE DATA REPOSITORY.
Honzal et al. (US 20100106747 A1) discloses DYNAMICALLY BUILDING AND POPULATING DATA MARTS WITH DATA STORED IN REPOSITORIES.
Vishnubhotla (US 20020198889 A1) discloses Method and system for data mining automation in domain-specific analytic applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 8, 2022